 



Exhibit 10.65

INDEMNITY AGREEMENT

     THIS INDEMNITY AGREEMENT (this “Agreement”) is executed on the 5th day of
February 2004, by AFC ENTERPRISES, INC., a Minnesota corporation (“AFC”), and
CAJUN OPERATING COMPANY, a Delaware corporation, (“Indemnitor”), to and in favor
of SUPPLY MANAGEMENT SERVICES. INC., a Georgia non-profit corporation
(“Indemnitee’).

     A.       AFC and Indemnitee entered into that certain Indemnity Agreement
dated October 14, 2004 (the “Indemnity Agreement”), pursuant to which AFC agreed
to indemnify Indemnitee with respect to the Poultry Supply Contracts identified
on Exhibit A (the “Contracts”) which commit Indemnitee to purchase a minimum
volume of poultry over a five (5) year period to help provide for the poultry
needs of AFC and franchisees of AFC in connection with the operation of certain
of their restaurants, (including those restaurants operated under the “Church’s
Chicken” and Texas Chicken” trademarks (the “Church’s Restaurants”)).

     B.       AFC entered into that certain Asset Purchase Agreement dated
October 30, 2004 (the “Purchase Agreement”), whereby AFC agreed to sell the
assets related to the Church’s Restaurants to Indemnitor.

     C.       In accordance with the terms of the Purchase Agreement and in
order to induce AFC to consummate the transactions contemplated thereby,
Indemnitor has agreed to assume those liabilities and obligations of AFC under
the Indemnity Agreement that relate to the Church’s Restaurants and to enter
into this Agreement for the benefit and protection of Indemnitee.

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Indemnitor
and Indemnitee hereby agree us follows:

     Section 1.       Assumption. Indemnitor hereby assumes, from and after the
date hereof, all the liabilities and obligations of AFC under the indemnity
Agreement that relate to the Church’s Restaurants, and Indemnitee hereby agrees
to such assumption by Indemnitor.

     Section 2.       Indemnity. Indemnitor hereby agrees, from and after the
date hereof, to indemnify, save, defend (at Indemnitor’s sole cost and expense)
and hold harmless Indemnitee and the officers, directors, agents, members and
employees of Indemnitee, and the heirs, successors and assigns of each of the
foregoing (all of such persons or entities being collectively referred to herein
as “Indemnified Persons” and each such reference shall refer jointly and
severally to each such person), from and against the full amount of any and all
“Losses” incurred by any Indemnified Person by reason of the Church’s
Restaurants to purchase, or place orders to purchase, poultry from or through
Indemnitee pursuant to the Contracts at times and in quantities sufficient to
enable Indemnitee to satisfy the minimum poultry volume requirements as set
forth under the Contracts. As used herein, “Losses” shall mean any and all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
judgments, costs, expenses or disbursements (including, but not limited to, all
reasonable attorneys’ fees and all other reasonable professional

 



--------------------------------------------------------------------------------



 



or consultants’ expenses incurred in investigating, preparing for, serving as a
witness in or defending against any action or proceeding actually commenced
against any Indemnified Person), whether or not caused by the negligence of any
of the Indemnified Persons (however, Losses shall not include any liabilities,
obligations, losses, damages, penalties, claims, actions, suits, judgments,
costs, expenses and disbursements which are caused by an Indemnified Person’s
gross negligence or willful misconduct or by a material breach by Indemnitee
under the Contracts, or any of them, other than a breach relating to failure to
purchase the minimum poultry requirements contained thereunder).

     Section 3.       Obligations of Indemnitee. As a condition of Indemnitor’s
obligations hereunder, Indemnitee and Indemnitor agree as follows:

     (a) Any Contract entered into by Indemnitee with a supplier of poultry
which contains a minimum volume requirement shall be approved as to the volume
requirement by Indemnitor prior to execution by Indemnitee, such approval not to
be unreasonably withheld, delayed or conditioned.

     (b) Any adjustments made by Indemnitee to the minimum volume requirement
under any Contract shall be approved, in advance, by Indemnitor, such approval
not to be unreasonably withheld, delayed or conditioned.

     (c) Indemnitee shall use its commercially reasonable efforts to mitigate
the liability of Indemnitor hereunder.

     Section 4.       Payments. Within a reasonable time after any Losses are
incurred, the Indemnified Person shall give notice to Indemnitor together with
all reasonable documentation supporting the claim for indemnity; provided,
however, that failure by an indemnified Person to give such notice shall not
relieve Indemnitor from any liability, duty or obligation hereunder in the
absence of material prejudice to Indemnitor, but Indemnitor shall not he
obligated to pay for such Losses until Indemnitor receives notice as required
above. Indemnitor shall be liable for a Late Payment Fee of one percent (1%) per
month on any amount not paid to Indemnitee within thirty (30) days after
Indemnitor is given notice and supporting documentation of any Losses.

     Section 5.       Third Party Claims. If an indemnification claim hereunder
arises from the assertion of any claim, or the commencement of any suit, action
or proceeding brought by a person other than Indemnitor or an Indemnified Person
(a “Third Party Claim”) any such notice to the Indemnitor shall be accompanied
by a copy of any papers theretofore served on the Indemnitor in connection with
such Third Party Claim. Upon receipt of notice of a Third Party Claim from an
Indemnified Person, the Indemnitor may assume the defense and control of such
Third Party Claim (provided the Indemnitor assumes liability therefor and can
demonstrate sufficient financial resources to satisfy such claim) but shall
allow the Indemnified Person a reasonable opportunity to participate in the
defense thereof with its own counsel and at its own expense. The Indemnitor
shall select counsel, contractors and consultants of recognized standing and
competence; shall take all steps necessary in the defense or settlement thereof;
and shall at all times diligently and promptly pursue the resolution thereof. In
conducting the defense thereof, the Indemnitor shall at all times act as if all
damages relating to such Third Party Claim

2



--------------------------------------------------------------------------------



 



were for its own account and shall act in good faith and with reasonable
prudence to minimize damages therefrom. The Indemnified Person shall, and shall
cause each of its affiliates, directors, officers, employees, and agents to,
cooperate reasonably with the Indemnitor in the defense of any Third Party Claim
defended by the Indemnitor.

     Section 6.       Invalidity. If any provisions of this Agreement shall be
held invalid, illegal or unenforceable, such provisions shall he severable from
the rest of this Agreement and the validity, legality, or enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

     Section 7.       Attorneys’ Fees. In any action to enforce or interpret
this Agreement, the prevailing party shall be entitled to receive from the
losing party its reasonable attorneys’ fees and costs incurred in connection
therewith.

     Section 8       Term of Agreement. The term of this Agreement shall expire
upon the expiration of the last Contract; provided, however, that any claims
arising prior to the expiration of the terra of this Agreement shall survive
such termination.

     Section 9.       Notice. All notices, requests and other communications to
either party hereunder shall be deemed to have been duly given and received if
delivered as follows:

If to Indemnitor:

Cajun Operating Company
75 Fourteenth Street, 24th Floor
Atlanta, Georgia 30307
Attention:       E. Stockton Croft, IV
Telephone:     (404) 920-9022
Facsimile:       (404) 920-9001

With a copy to:

Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention:       Bert Adams
Telephone:     (404) 853-8152
Facsimile:       (404) 853-8806

If to Indemnitee: Supply Management Services, Inc.

Attn: _____________________________

Each such notice, request or other communication shall be effective (a) if given
by mail, three (3) days after such notice is deposited in the United States Mail
with first class postage prepaid, sent to the recipient at the address above,
provided that such mailing is by registered or certified mail,

3



--------------------------------------------------------------------------------



 



return receipt requested, (b) if given by overnight delivery, when delivered by
a nationally recognized overnight delivery service such as Federal Express or
Airborne Express, or (c) if given by any other means, when delivered at the
address specified in this Section 9 by a means evidencing receipt by the
addressee. The addresses set forth above may he changed as to any party by such
party delivering written notice to the other parties in accordance with this
Section 9 at least thirty (30) days prior to such change of address.

     Section 10.       Captions, Gender, and Number. Any section or paragraph,
title or caption contained in this Agreement is for convenience only and shall
not be deemed a part of this Agreement. As used in this Agreement, the
masculine, feminine or neuter gender, and the singular or plural number, shall
each he deemed to include the others whenever the context so allows.

     Section 11.       Indemnified Persons’ Rights. The parties hereto expressly
acknowledge that this Agreement is made expressly for the benefit of the
Indemnified Persons.

     Section 12.       Successors and Assigns. This Agreement shall be binding
upon, and inure to the benefit of, the parties named herein and their respective
successors and assigns. Indemnitor’s obligations hereunder shall survive and
continue to be of full force and effect notwithstanding any sale or other
transfer of any line of business (a “Brand’) currently operated by it or
assignment of its rights or obligations under its franchise agreements with any
of its franchisees; provided, that Indemnitee agrees to consent to an assignment
of the obligations of Indemnitor hereunder to any person or entity acquiring a
Brand from Indemnitor if such acquiror (i) agrees in writing to he bound by the
terms and conditions of this Agreement and (ii) can reasonably demonstrate that
it has the financial ability to satisfy the indemnity obligations being assumed.

     Section 13.       Failure or Indulgence Not Waiver. No failure or delay on
the part of an Indemnified Person in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any power, right or privilege preclude any other or further
exercise of any such power, right or privilege. All powers, rights and
privileges hereunder arc cumulative to, and not exclusive of, any powers, tights
or privileges otherwise available.

     Section 14.       Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia; provided,
however, that if any applicable conflict or choice of law rules would choose the
law of another state, Indemnitor hereby waives such rules and agrees that
Georgia substantive, procedural and constitutional law shall nonetheless govern.

     Section 1 5.       Effect of this Agreement. This Agreement shall remain in
full force and effect and continue to he effective should any petition be filed
by or against Indemnitor under the Bankruptcy Code, as the same may be amended,
for liquidation or reorganization, should indemnitor become insolvent or make an
assignment for the benefit of creditors, should a receiver or trustee be
appointed for the benefit of creditors, or should a receiver or trustee be
appointed for all or any significant part of Indemnitor’s assets.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement as of
the date and year first written above.

“AFC”

AFC ENTERPRISES, INC.
a Minnesota corporation

By: /s/ Kenneth L. Keymer

Print: Kenneth L. Keymer

Its: President

“Indemnitor”

CAJUN OPERATING COMPANY,
a Delaware corporation

By: /s/ H. V. Agahai

Print: Hassha V. Agahai

Its: President & CEO

By: /s/ Lisa P. Morse

Print Lisa P. Morse

Its: EVP, General Counsel & Chief
        Compliance Officer

5



--------------------------------------------------------------------------------



 



“Idemnitee”

SUPPLY MANAGEMENT SERVICES INC.
a Georgia Corporation

By: /s/ Tad Dampfler

Print: /s/ Tad Dampfler

Its: President & CEO

6



--------------------------------------------------------------------------------



 



EXHIBIT “A”

AS OF MARCH 10, 2004

Sylvest
Cagle’s, Inc.
Tyson Sales and Distribution , Inc.
George’s

7